Citation Nr: 1530501	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  12-27 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1964 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

In January 2015, the Board remanded the case for additional development and it now returns for final appellate review. 

In addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals additional relevant documents not in the paper claims file, which have been considered by the agency of original jurisdiction (AOJ) and the Board in connection with the Veteran's claim.  The VBMS file does not contain any documents at this time.  


FINDING OF FACT

Since the date of his October 2010 claim, the Veteran's annual countable income for VA pension purposes exceeds the maximum annual income limit for receipt of payment for nonservice-connected pension benefits for a Veteran with no dependents.


CONCLUSION OF LAW

The Veteran's annual countable income is excessive for receipt of VA pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board notes that, prior to the November 2011 decision, the Veteran was not provided with a notification letter explaining the information and evidence necessary to substantiate his claim for non-service connected pension.  However, a reasonable person could be expected to understand the evidence and information necessary to substantiate the claim by virtue of the information provided to him in the November 2011 decision, August 2012 statement of the case, and July 2013  and April 2015 supplemental statements of the case.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  Indeed, such decisions explained how the AOJ calculated the Veteran's income and clearly informed him that medical expenses may help to reduce his annual countable income.  Furthermore, a February 2015 notice letter explained the information and evidence necessary to substantiate his claim for non-service connected pension well as his and VA's respective responsibilities in obtaining such evidence and information.  Furthermore, such letter specifically requested that the Veteran provide information regarding his medical expenses and his daughter so as to determine her dependency status.  Thereafter, his claim was readjudicated in an April 2015 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

With respect to the duty to assist, as will be explained, the Veteran's yearly income exceeds the maximum annual pension rate (MAPR), precluding his receipt of pension benefits.  Thus, at least presently, there is no legal entitlement to this benefit.  VA has, to the extent possible, obtained the financial information needed to determine whether the Veteran's yearly countable income exceeds the MAPR, to include through the Social Security Administration.  In this regard, as noted above, the Veteran has not provided clarification regarding his dependents and expenses, despite requests by VA to do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence").  

In January 2015, the Board remanded the Veteran's claim so as to obtain information regarding his income and expenses, as well as his daughter so as to determine her dependency status.  Accordingly, in February 2015, the AOJ issued a duty to assist letter soliciting additional evidence and clarification relating to the Veteran's income and expenses, and his daughter.  However, the Veteran failed to respond to that letter.  Therefore, the Board finds that the AOJ has substantially complied with the January 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Therefore, VA has satisfied its duties to notify and assist in the circumstances of this case and no prejudice to the Veteran results in the Board proceeding with a decision at this time.  

II.  Analysis

Generally, basic entitlement to VA nonservice-connected pension benefits exists if the Veteran had qualifying service (a Veteran who served during wartime), is permanently and totally disabled from nonservice-connected disability, and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).
With regard to income, basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable MAPR specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register. 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4). The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations. 38 C.F.R. §§ 3.21, 3.23. The MAPR is revised every year on December 1 and is applicable for the following 12 month period. The MAPR shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23. 

In determining annual income for pension purposes, all payments of any kind or from any source, including salary, retirement or annuity payments, or similar income, which has been waived, shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. 
§ 1503(a); 38 C.F.R. §§ 3.271(a). Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.

Unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid. 38 C.F.R. § 3.272(g)(1)(iii). In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred. In addition, they must be out-of-pocket expenses, for which the Veteran received no reimbursement, such as through an insurance company. Moreover, medical insurance premiums themselves, and the Medicare deduction, may be applied to reduce countable income.

The law authorizes a Veteran to receive additional compensation when he has a dependent minor child.  38 U.S.C.A. § 1115.  Child of the Veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (1) who is under the age of 18 years; or (2) who, before reaching the age of 18 years, became permanently incapable of self-support; or (3) who, after reaching the age of 18 years and until completion of education or training, but not after reaching the age of 23 years, is pursuing a course of instruction at an educational institution approved by VA. 38 C.F.R. § 3.57(a).

For 2010 and 2011, the Veteran would be eligible for improved pension if his countable income is less than $11,830.00; for 2012, less than $12,465.00; for 2013, less than $12,652; and for 2014, less than $12,868.  See 38 C.F.R. § 3.23(a)(1); M21-1, Part I, Appendix B; (http://www.vba.va.gov/bln/21/Rates/pen0107.htm). 

The Veteran applied for nonservice-connected pension via an Eligibility Verification Report (EVR) received on October 25, 2010.  At that time, he reported the following monthly income amounts: $1080 from SSA, $192 from the Internal Revenue Service (IRS) and $96 from "insurance."  He also reported that he pays a monthly Medicare premium of $96.  He denied any spouse or dependent children.  

In a December 2011 EVR and Medical Expense Report (received in January 2012), the Veteran denied having any dependent children, reported a monthly SSA income of $1280, and that he pays a monthly $40 Medicare premium.

In a February 2012 statement, the Veteran asserted that he had medical bills, including for insurance and medicines, and that he was also paying for insurance for his 22-year-old daughter who was in a nursing home.  

An SSA inquiry generated by the AOJ shows that the Veteran received a monthly benefit of $1376.50, which subsequently increased in 2011, and paid a monthly Medicare premium of $96.50.

As mentioned above, in February 2015, VA issued the Veteran a duty to assist letter, giving him an opportunity to provide updated income and expense information, list and explain his medical expenses, and provide more information relating to his daughter, whom he stated was in a nursing home.  The Veteran failed to respond to that letter and has not subsequently provided any information pertaining to his financial situation or his daughter.  

In this case, the AOJ has denied the Veteran's claim on the basis that his income exceeds the limit allowable for entitlement to a nonservice-connected pension.  The maximum allowable income for Veterans without dependents for the years 2010 and 2011 was shown to be $11,830.  

While it is unclear whether the claimed income from the IRS and "insurance" are truly income or, instead, were meant as expenses, even without the IRS or "insurance" income, the Veteran's countable income, after adjustment to reflect the five percent deductible and non-reimbursed medical expenses, totals $15,951.00.  Medical expenses in the amount of $1158.00 were counted to reduce his income.  

This exceeds the MAPR for 2010 of $11,830 for a Veteran with zero dependents.  Additionally, while the MAPR increased based on cost-of-living increases effective December 1, 2011, and later, the Veteran's income still exceed the maximum allowable amounts for subsequent years. 

The Veteran has contended that he has medical bills and also pays for insurance for his nursing-home-bound daughter.  As noted above, the Veteran has not submitted any additional evidence relating to his claim, despite being given the opportunity to do so in the February 2015 letter.  Such letter was sent to the Veteran's address of record and was not returned as undeliverable; therefore, VA presumes that the Veteran received such letter.  Thus, despite the AOJ's efforts, the Veteran failed to respond and, as such, his lay assertions regarding the source and nature of his income and medical expenses, as well as the dependency status of his daughter, without further substantiation cannot be used to reduce the countable income during the period in question.  The duty to assist is not a one-way street; a claimant cannot remain passive when he or she has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist a claimant, not a duty to prove his or her claim while the claimant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190 (1991).

Again, as the Veteran has not provided additional evidence of his current financial situation or his daughter's dependency status, and since evidence reflects that his annual income of at least $15,951.00 exceeds the MAPR of $11,830.00 for 2010 and 2011; $12,465.00 for 2012; $12,652 for 2013; and $12,868 for 2014, as set by law, he is not eligible for nonservice-connected pension benefits.  

Although the Veteran is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, where the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal must, therefore, be denied.


ORDER


Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


